Title: Wednesday Novr. 5th.
From: Adams, John
To: 


       Attended Court, heard the Tryal of an Action of Trespass brought by a Molatto Woman, for Damages, for restraining her of her Liberty. This is call’d suing for Liberty; the first Action that ever I knew, of the Sort, tho I have heard there have been many. Heard another Action for Assault and Battery, of a Mariner by the Master of a Vessell; a little Fellow was produced as a Witness who is a Spaniard—speaks intelligible English—black Eyes, thin, sharp Features—has been among the English for 3 or 4 Years.
       Here I saw Nathl. Peasley Sergeant of Methuen, 2 Years an Attorney of Superior Court, now commencing a Barister. He took his Degree the Year I entered Colledge. He has the Character of Sense, Ingenuity &c. but not of fluency. He is a stout Man, not genteel nor sprightly. This is the Gentleman whom Thatcher recommended for a Justice and Admired for his Correctness and Conciseness, as another Father Reed.
       Here I found the famous Joseph Eaton, at Law as usual. I knew him when I lived at Worcester where he had a Suit, I believe every Court while I lived there. He now lives at Lynn End, on the Borders between Essex and Middlesex. This is one of the stirring Instruments that Goffe has patronised and encouraged, for many Years. I remember to have heard Goffe celebrate him for self Government—for a cool steady command of his Passions, and for Firmness of Mind &c.
       Eaton is now at Law with the Harts, whose Characters are as curious as his, and more so.
       This Eaton Goffe set up, as Pynchon tells me, to be a Justice, but Thatcher got him indicted in the County of Essex for a Barrator, which defeated the scheme of Goffe, and he came near Conviction. Goffe grew warm and said that Eaton’s Character was as good as any Mans at the Bar.
       Spent the Evening at Mr. Pynchons, with Farnham, Sewal, Sergeant, Coll. Saltonstall &c., very agreably. Punch, Wine, bread and Cheese, Apples, Pipes and Tobacco. Popes and Bonfires this Evening at Salem, and a Swarm of tumultuous People attending them.
      